Citation Nr: 0014899	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  97-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esquire


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served honorably on active duty from June 1974 to 
June 1977.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for schizophrenia.  

In a decision dated May 1998, the Board denied the veteran's 
claim for service connection for schizophrenia.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court").  In 
August 1999, the Court vacated the Board's May 1998 decision, 
and a Joint Motion for Remand was granted.  This case was 
thereafter returned to the Board for further evidentiary 
development, readjudication and disposition in accordance 
with the terms of the joint motion.


REMAND

The veteran contends that schizophrenia began during his 
military service.  

VA has a duty to assist the veteran in development of facts, 
which are pertinent to his claim.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.103(a) (1999).  This includes the 
duty to obtain Social Security Administration (SSA) records, 
which may provide information, which is relevant to the 
veteran's claim.  The Court held in Lind v. Principi, 3 Vet. 
App. 493, 494 (1992), that the VA should attempt to obtain 
records from other federal agencies, including the SSA, when 
the VA has notice of the existence of such records.  See also 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-372 (1992).  

In light of the joint motion, the veteran's claim must be 
remanded in order to obtain SSA records concerning the 
veteran's schizophrenia.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should obtain copies of all 
administrative and medical records 
compiled and/or utilized by the Social 
Security Administration in connection 
with an award of disability benefits to 
the veteran.  The RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by the inquiry.  All 
attempts to obtain records, which are 
ultimately not obtained, should be 
documented.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the veteran's claim based on all 
of the evidence which is now of record, 
in order to determine whether a favorable 
outcome is warranted.  If the decision 
remains adverse, the RO should provide 
the veteran and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


